UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7492


RICKY RICARDO DANIEL,

                Petitioner - Appellant,

          v.

WARDEN OF FCI BENNETTSVILLE,

                Respondent - Appellee,

          and

UNITED STATES OF AMERICA,

                Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cv-01048-JFA)


Submitted:   November 20, 2012              Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ricky Ricardo Daniel, Appellant Pro Se. Robert Frank Daley, Jr.
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricky Ricardo Daniel, a federal prisoner, appeals the

district       court’s    order     accepting       the   recommendation   of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.                  We have reviewed the record

and find no reversible error.                    Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated     by    the     district       court.      Daniel   v.   Warden   of    FCI

Bennettsville, No. 3:11-cv-01048-JFA (D.S.C. Aug. 23, 2012).                      We

deny     Daniel’s      motion     for     the    provision   of   transcripts    at

government expense.          We dispense with oral argument because the

facts    and    legal    contentions       are    adequately   presented    in   the

materials       before    the   court      and    argument   would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                            2